VERMILION CORPORATION,
v.
RIP TIDE INVESTORS, ET AL.
No. 10 00760-CW.
Court of Appeals of Louisiana, Third Circuit.
October 27, 2010.
Theodore Glenn Edwards, IV, Counsel for the Respondent.
James Isaac Funderburk, Counsel for the Respondent.
Wayne Allen Shullaw, Counsel for the Respondent.
Timothy David Scandurro, Counsel for the Respondent.
Jason P. Bergeron, Counsel for the Respondent.
Before: DECUIR, PETERS and AMY, Judges.

Not Designated for Publication.
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Cecil Gremilion has this day been
DENIED.